NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-1230


                                     ARIBA, INC.,

                                                      Plaintiff-Appellee,

                                           v.

                                   EMPTORIS, INC.,

                                                      Defendant-Appellant.


        Michael T. Renaud, Pepper Hamilton LLP, of Boston, Massachusetts, argued for
plaintiff-appellee. With him on the brief were Lana A. Gladstein.

       Robert T. Haslam, Covington & Burling LLP, of Redwood City, California, argued
for defendant-appellant. With him on the brief were Amy K. Van Zant; and Robert D.
Fram, and Nathan E. Shafroth, of San Francisco, California.

Appealed from: United States District Court for the Eastern District of Texas

Judge Ron Clark
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2009-1230

                                    ARIBA, INC.,
                                                     Plaintiff-Appellee,

                                          v.

                                  EMPTORIS, INC.,

                                                     Defendant-Appellant.

                                    Judgment

ON APPEAL from the United States District Court for the Eastern District of Texas

In CASE NO(S).            9:07-CV-90.


This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, PROST, and MOORE, Circuit Judges).


                          AFFIRMED. See Fed. Cir. R. 36.


                                        ENTERED BY ORDER OF THE COURT



DATED January 8, 2010                    /s/ Jan Horbaly _________________________
                                        Jan Horbaly, Clerk